. RIQHARDS, J.
The record discloses that Lyon never used or had authority to use the truck except in and about the company’s business, and it had no knowledeg.e that he was using it on the day when the plaintiff was injured. The fact that he had worked ten or fifteen minutes beyond the usual quitting time at noon, certainly gave him no authority to take this, truck withhig employer’s consent. It was no concern of his employer whether he rode home on the street car for his midday meal or obtained the meal downtown near the place of business. The competency or incompetency .of Lyons as a driver is immaterial for, in any event, the record is utterly devoid of any evidence showing or tending to show authority or permission, general or special, express or implied, of Lyons to operate, this truck for his own private conveniences.
For the reason given the defendant would not be liable and the judgment must be affirmed.
Williams and Lolyd, JJ, concur.